Citation Nr: 0821786	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-21 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at Memorial Hospital Jacksonville 
on August 22, 2005, and August 23, 2005.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964, July 1965 to April 1971, and from March 1978 to January 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida

The veteran requested a Travel Board hearing on his July 2006 
VA Form 9 (Appeal to the Board of Veterans' Appeals).  
However, by a writing signed by the veteran and received by 
VA in October 2006, the request for either a Travel Board or 
videoconference hearing was withdrawn.  Subsequently, no 
request for any hearing has been received from the veteran or 
on his behalf.

The Board notes that the veteran submitted additional medical 
records in October 2006, which have not been reviewed by the 
RO.  These records are either not relevant to the issue on 
appeal or are cumulative of the evidence already of record.  
Therefore, a remand for RO consideration of this evidence is 
not required. 


FINDING OF FACT

The services provided on August 22, 2005, and August 23, 
2005, were not previously authorized by VA and were not 
rendered in a medical emergency.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical 
expenses incurred in connection with unauthorized medical 
treatment on August 22, 2005, have not been met.  38 U.S.C.A. 
§ 1728 (West 2002); 38 C.F.R. § 17.120 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to 
payment/reimbursement of unauthorized medical expenses 
incurred on August 22, 2005, and August 23, 2005.  
Notwithstanding any deficiencies in adequate notice provided 
by the VA Medical Center in Gainesville, Florida, the veteran 
has submitted pertinent evidence in support of his claim, and 
specifically the pertinent records of the private medical 
treatment at issue in this case.  Not only was the veteran 
proactive in having all of the records that might 
substantiate his claim submitted to VA, but his written 
submissions dated in April 2006 and July 2006 show that he 
understands the kind of evidence necessary to substantiate 
his claim.  Therefore, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Following the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in June 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had VCAA notice been provided at an earlier 
time.  

The Board also notes that the private medical records 
pertaining to the treatment in question are of record and 
provide an appropriate basis for the Board to decide this 
claim.  The appellant has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the VA Medical Center's development and consideration of the 
claim were insignificant and non-prejudicial to the 
appellant.  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Legislation providing for medical treatment benefits to 
veterans contemplates that government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  See 
38 U.S.C.A. § 1703 (West 2002 and Supp. 2007).

However, there are regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  For example, VA reimbursement for private 
medical expenses may, subject to other requirements, be 
granted if prior authorization for the private medical 
treatment in question is obtained from VA.  38 C.F.R. § 17.54 
(2007).

38 C.F.R. § 17.120 provides that to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by VA, or of any medical services not 
previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances:

(a)  For veterans with service-connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services:

(1)  For an adjudicated service-connected disability; (2)  
For nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service- connected 
disability; (3)  For any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service- connected disability; (4)  For any illness, injury 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in 38 C.F.R. § 17.48(j); 

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical emergency of 
such a nature that delay would have been hazardous to life or 
health, and

(c)  When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

Payment of or reimbursement for unauthorized medical expenses 
is only warranted if all of the statutory requirements for 
payment or reimbursement are met.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539 (1997); 
Hayes v. Brown, 6 Vet. App. 66 (1993).

Analysis

In the instant case, the facts do not show, nor does the 
veteran argue, that authorization to obtain treatment at 
Memorial Hospital Jacksonville on August 22, 2005, and August 
23, 2005, was obtained so as to fall within the situation of 
38 C.F.R. § 17.54.  Thus, the decision herein is based upon 
the criteria governing reimbursement of non-authorized 
expenses.

The Board notes that the record reflects the veteran's 
service-connected disabilities have been assigned a total 
rating based on individual unemployability and that the total 
rating has been determined by VA to be permanent. 

The second criterion for reimbursement or payment of the 
expenses at issue is that the care or services were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's life or health.  The United 
States Court of Appeals for Veterans Claims has defined an 
emergency as "a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action."  Hennessey 
v. Brown, 7 Vet. App. 143, 147 (1994) (quoting WEBSTER'S NEW 
WORLD DICTIONARY, THIRD COLLEGE EDITION 444 (1988)).  

The veteran seeks reimbursement for or payment of the 
expenses of medical treatment for epigastric pain rendered on 
August 22, 2005, and August 23, 2005, at Memorial Hospital 
Jacksonville in Jacksonville, Florida.  He believes that VA 
should pay for these services because he feared at the time 
that he was suffering a heart attack on account of chest 
pains.  He has also alleged that the local VA medical 
facility was closed at the time this purported possible 
cardiac event took place, which was 11:00 PM.  

However, the record reflects that the services rendered on 
August 22, 2005, and August 23, 2005, were procedures (such 
as clinical tests and assays, X-ray, CAT [computed 
tomography], and an electrocardiogram) designed to determine 
if indeed the veteran's complaints of epigastric pain and 
nausea demanded immediate action.  The Board notes the August 
22, 2005, emergency room triage note that the epigastric pain 
had been ongoing for two weeks at the time of admission.  The 
veteran's April 2006 Notice of Disagreement subsequently 
raised for the first time a contention that he was suffering 
from chest pains on the evening of August 22, 2005, and 
therefore feared he was experiencing a heart attack.  
However, neither the aforementioned triage note nor any other 
of the several medical records documenting the veteran's 
treatment at issue indicates any complaint of chest pain or 
other potential manifestation of a cardiac event.  

While not exactly routine (the veteran was kept for overnight 
observation and, e.g., IV [intravenous] therapy was applied), 
the fact remains that no medical emergency was found, much 
less "a medical emergency of such nature that delay would 
have been hazardous to the veteran's life or health."  The 
veteran's Discharge Instructions dated on August 23, 2005, 
reference a diagnosis of gastritis and prescribed home care 
with Mylanta or Maalox and other medications, a light diet, 
and rest.  The exact cause of the veteran's abdominal pain 
uncertain.  However, R.L.C., M.D., clearly and explicitly 
wrote that the veteran's condition did not seem serious.  

The record contains no medical opinion that an emergent 
situation existed so as to necessitate hospitalization from 
August 22, 2005, to August 23, 2005.  Although the veteran 
subsequently, on September 4, 2005, presented to a VA 
emergency room with nausea/vomiting and severe abdominal 
pain, receiving a discharge diagnosis of Cecal ulcer on 
September 8, 2005, there is simply no indication that delay 
of the earlier treatment at Memorial Hospital Jacksonville 
for appropriate authorization would have been hazardous to 
the veteran's life or health.  The veteran presented to the 
emergency room on the evening of August 22, 2005, on account 
of nausea and epigastric pains he had already experienced for 
two weeks and for which he could have sought VA treatment 
during that period of time.  

The Board acknowledges the veteran's retrospective argument 
that he was experiencing a medical emergency on August 22, 
2005.  However, the veteran is not medically trained so as to 
provide competent medical evidence that what then transpired 
was a medical emergency.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the preponderance of the evidence establishes 
that the veteran has not met all of the relevant criteria and 
accordingly is not entitled to the benefit sought.  


ORDER

Payment of or reimbursement for medical expenses incurred in 
connection with unauthorized private medical treatment on 
August 22, 2005, and August 23, 2005, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


